DETAILED ACTION
	This is the first office action on the merits of the instant application subsequent to a request for continued examination filed December 13, 2021 and including a submission wherein claims 1, 5 and 13 are amended, claim 12 is cancelled, and new claims 20-22 are presented for consideration.  Claims 2-4, 6-10 and 17-19 having been previously cancelled, Claims 1, 5, 11, 13-16 and 20-22 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.

Drawings
The drawings are objected to because in Figure 6, no electrical connection or communication is shown between the speed control module 14 and the air control valves 72, both as described in paragraph [0027] of the specification, and as required by claim 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11 and 15 are objected to because of the following informalities:  In each of these claims, “air-line” is recited; while this recitation matches the specification, the remaining claims all recite “air line”.  Appropriate correction is required.
In claim 1, on page 3, line 4 of Applicant’s response, the phrase “said air brake system and” is added.  Please note that the word “said” was already present in the previous claim set, i.e. before amendment.
In claim 1, line 6, “a brake system” is recited.  Later in claim 1, on page 3, line 4 of Applicant’s response, reference is made to “said air brake system”.  The same inconsistency is found in claim 21.  Appropriate correction is required for purposes of consistency.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 11, 13-16 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended language requires “a second air control valve positioned along said air line extending to a second air brake”.  The original disclosure, at paragraph [0027] and in Figure 6, teaches that each air control valve is situated on its own air line, which extends to a respective brake.  New independent Claim 21 contains similar language.  Claims 5, 11, 13-16, 20 and 22 depend from claims 1 and 21, respectively, and stand rejected therewith.
In claim 1, the last line of page 2 of Applicant’s response reads “speed control module having an encoder for establishing and monitoring a speed for said vehicle to maintain”.  According to the application as filed, the encoder does not function to establish a speed for the vehicle to maintain, but only monitors the actual speed.  Claim 21 includes the same language beginning on line 7 of page 6 of Applicant’s response.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 11, 13-16, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 1, beginning on line 8 of page 3 of Applicant’s response, the amended language reciting “each said air brake”, is unclear, as there are previous recitations of “a first air brake”, “a second air brake”, and “at least one air brake”.  Later in claim 1, on line 11 of page 3, “each said air brake” is recited again.  New independent Claim 21 contains similar language.  Claims 5, 11, 13-16, 20 and 22 depend from claims 1 and 21, respectively, and stand rejected therewith.
In claim 11, on lines 3-4, “a respective air-line extending to an air brake” is unclear in light of the amendment to claim 1, which introduces “a first air brake” and “a second air brake”.
In claim 21, in the penultimate clause beginning “a temperature sensor”, starting on the first line, reference is made to “the temperature of each said air brake”; starting on line 3, “when temperature exceeds a predetermined level” is unclear.

Response to Arguments
Applicant's arguments filed December 13, 2021 have been fully considered and are persuasive, in light of the amendments to the claims.  The prior art does not appear to teach a temperature sensor electrically coupled to a speed control module for maintaining a desired brake temperature of each said air brake by regulating the amount of drag on each said air brake while said work vehicle is moving, as required by claim 1, or for alternating air brakes when temperature [of a given air brake] exceeds a predetermined level while said work vehicle is moving.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONALD J WALLACE/Primary Examiner, Art Unit 3665